NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

               KATRINA D. CONWAY,
                    Petitioner,

                           v.

     MERIT SYSTEMS PROTECTION BOARD,
                  Respondent.
             ______________________

                      2013-3084
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. NY0752070253-I-1.
                ______________________

               Decided: August 13, 2013
                ______________________

   KATRINA D. CONWAY, of Amityville, New York, pro se.

    SARA B. REARDEN, Attorney, Office of the General
Counsel, Merit Systems Protection Board, of Washington,
DC, for respondent. With her on the brief were BRYAN G.
POLISUK, General Counsel and KEISHA DAWN BELL, Depu-
ty General Counsel.
                ______________________

  Before RADER, Chief Judge, CLEVENGER, and MOORE,
                   Circuit Judges.
2                                          CONWAY   v. MSPB

    PER CURIAM.
     Petitioner Katrina D. Conway seeks review of an or-
der of the Merit Systems Protection Board (“Board”)
dismissing her petition for review of the decision of an
administrative judge on grounds of untimeliness. Conway
v. Dep’t of the Treasury, No. NY-0752-07-0253-I-1
(M.S.P.B. Jan. 3, 2013) [hereinafter Final Order]. We
affirm.
                      BACKGROUND
     Ms. Conway served as a Human Resources Specialist
in the Internal Revenue Service in a probationary capaci-
ty from June 19, 2006 to May 18, 2007.
    Ms. Conway appealed to the Board alleging that she
was improperly discharged. On August 14, 2007, the
administrative judge assigned to her case dismissed her
appeal for lack of jurisdiction. Conway v. Dep’t of the
Treasury, No. NY-0752-07-0253-I-1 (M.S.P.B. Aug. 14,
2007) [hereinafter Initial Decision]. The administrative
judge explained that, because of her probationary status,
Ms. Conway did not meet the statutory definition of an
“employee” under 5 U.S.C. § 7511(a)(1)(C)(ii) for appeal
rights to the Board. Initial Decision at 4. The administra-
tive judge’s initial decision was sent to Ms. Conway with
the following notice:
    This initial decision will become final on Sep-
    tember 18, 2007 unless a petition for review is
    filed by that date or the Board reopens the case on
    its own motion. This is an important date because
    it is usually the last day on which you can file a
    petition for review with the Board. . . . These in-
    structions are important because if you wish to
    file a petition, you must file it within the proper
    time period.
Id. at 5 (emphasis in original). Ms. Conway did not file a
petition for review by the Board before September 18,
CONWAY   v. MSPB                                           3

2007, and the administrative judge’s initial decision
became the final decision of the Board.
     On February 10, 2012, more than four years after the
initial decision became final, Ms. Conway filed a petition
for review with the Board. Upon receiving her petition,
the Board informed her that it was untimely and provided
her with an opportunity to file a Motion to Accept Filing
as Timely or to Waive Time Limit. In her motion, Ms.
Conway alleged that she was undergoing psychotherapy,
and enclosed a note from her therapist stating that she
had received treatment between May and October of
2007. Ms. Conway further alleged that the managers at
the Internal Revenue Service failed to provide her with
the documentation necessary to show improper dismissal.
    After considering Ms. Conway’s motion, the Board de-
nied her petition for review as untimely filed. Ms. Conway
appealed the Board’s final decision, and we have jurisdic-
tion pursuant to 28 U.S.C. § 1295(a)(9).
                        DISCUSSION
     Our review of a decision of the Board is circumscribed
by statute. We can set aside a Board decision only if it is
“(1) arbitrary, capricious, an abuse of discretion, or other-
wise not in accordance with law; (2) obtained without
procedures required by law, rule, or regulation having
been followed; or (3) unsupported by substantial evi-
dence.” 5 U.S.C. § 7703(c).
    The Board concluded that Ms. Conway had failed to
establish good cause for her four-year delay in filing her
petition for review of the initial decision dismissing her
appeal for lack of jurisdiction. Final Decision at 4. The
Board “is afforded considerable discretion in such anal-
yses.” Ford-Clifton v. Dept. of Veteran Affairs, 661 F.3d
655, 659 (Fed. Cir. 2011). Accordingly, “whether the
regulatory time limit for an appeal should be waived
based upon a showing of good cause is a matter commit-
ted to the Board’s discretion and this court will not substi-
tute its own judgment for that of the Board.” Mendoza v.
4                                            CONWAY   v. MSPB

Merit Sys. Prot. Bd., 966 F.2d 650, 653 (Fed. Cir. 1992)
(en banc).
    The Board has held that a petitioner alleging delay for
medical reasons must affirmatively identify medical
evidence that addresses the entire period of delay and
explain how the illness prevented a timely filing. Jerusa-
lem v. Dep’t of the Air Force, 107 M.S.P.R. 660, 663, aff'd,
280 Fed. Appx. 973 (Fed. Cir. 2008).
    The Board’s determination that Ms. Conway failed to
show good cause based on illness was reasonable. Ms.
Conway contends that the delay was the result of depres-
sion, and submitted evidence of psychotherapy treatment
between May and October of 2007. However, she provided
no explanation as to why she waited another four years
after the end of the treatment before filing the petition for
review, and therefore could not account for the entire
period of the delay. 1
    Ms. Conway has also failed to explain how her de-
pression prevented her from timely filing her petition for
review. As the Board noted, the record shows that Ms.
Conway was able to pursue litigation in the Equal Em-
ployment Opportunity Commission and in federal court
between February 2008 and January 2012. Final Decision
at 3. Ms. Conway did not provide a reason why she could
not have done the same before the Board.


    1   Ms. Conway appears to have included additional
documentation of medical treatment with her Appeal
Brief. However, because our review is limited to the
evidence in the record before the Board, we cannot con-
sider any new evidence presented for the first time on
appeal. See Mueller v. U.S. Postal Serv., 76 F.3d 1198,
1201-02 (Fed. Cir. 1996) (“Because we are limited to
reviewing decisions of the Board based on the record
before the deciding official, we decline to base our judg-
ment on evidence that was not part of the record before
the administrative judge.”).
CONWAY   v. MSPB                                        5

    The Board also did not err in rejecting Ms. Conway’s
contention that documentation was improperly withheld
by the managers of the Internal Revenue Service. Id. Ms.
Conway did not offer proof to the Board that the docu-
mentation existed or that agency managers were with-
holding the documentation. The Board also properly
pointed to Ms. Conway’s failure to request an extension of
time to obtain the information from the Internal Revenue
Service. Id.
                      CONCLUSION
   Because Ms. Conway failed to show good cause for un-
timely filing her petition for review, the decision of the
Board dismissing the petition is affirmed.
                      AFFIRMED
                         COSTS
   No costs.